Judgment, Supreme Court, Bronx County (Ira Globerman, J.), rendered March 14, 1995, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 3V2 to IOV2 years, unanimously affirmed.
The prosecutor’s cross-examination of defendant’s character witnesses concerning whether they had heard of the acts of misconduct purportedly committed by defendant while in prison properly tested their credibility and the extent of their knowledge of defendant’s reputation (see, People v Duhaney, 157 AD2d 665, lv denied 75 NY2d 918). Furthermore, the prosecutor established a good faith basis for such questioning, avoided exploiting the details of the incidents, and ceased questioning on the issue after the witnesses indicated that they had not heard about the alleged misconduct (see, People v Bouton, 50 NY2d 130, 137-140; People v Kuss, 32 NY2d 436, cert denied 415 US 913). Moreover, the questioning was proper since both witnesses testified that they were in a position to know the nature of defendant’s reputation during the time period and location in question (People v Bouton, supra), and, although the questions pertained to defendant’s post-arrest *479behavior, the witnesses testified to defendant’s present reputation for peacefulness as well as for truth and veracity (see, United States v Kelner, 534 F2d 1020, 1028, cert denied 429 US 1022). In any event, the court’s limiting instructions, to which counsel did not object, eliminated any possible prejudice to defendant.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these contentions, we would find them to be without merit. Concur—Wallach, J. P., Rubin, Tom and Andrias, JJ.